Motion to extend time to serve notice of appeal granted. Memorandum: Petitioner timely filed his notice of appeal but neglected "through mistake or excusable neglect” (CPLR 5520 *1014[a]) to serve a copy of the notice of appeal on the New York State Attorney-General, attorney for respondent. We deem petitioner’s motion as one to extend the time for curing the omission pursuant to CPLR 5520 (a), and we grant the motion upon the condition that petitioner serve a copy of the notice of appeal on the New York State Attorney-General within 30 days of the date of this order. Present—Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.